Citation Nr: 0901334	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-21 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for ulnar nerve palsy, right 
hand, claimed as right hand injury (hereinafter "residuals 
of a right hand injury") and, if so, whether service 
connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 to August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board also notes that an April 2007 rating decision 
denied the veteran's claim for service connection for the 
residuals of cerebrovascular accident, to include right upper 
and lower extremity paralysis.  This issue has not been 
subsequently prepared or certified for appellate review and, 
consequently, is not before the Board at this time.  

The veteran participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2008.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's claim 
of entitlement to service connection for residuals of a right 
hand injury.  

In the veteran's Travel Board testimony, he explained that he 
injured his right hand during service when he was loading 55-
gallon drums and his hand got caught.  The veteran then noted 
that he was treated for his right hand injury in 1957 at the 
Memphis, Tennessee VAMC.  These records are not associated 
with the claims folder and there is no indication that the RO 
attempted to obtain these records.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these 
records could be relevant to the veteran's claim to reopen 
and are considered in the possession of VA adjudicators, a 
remand is necessary to obtain these outstanding records the 
veteran has identified.  
38 U.S.C.A. § 5103A(b),(c).  

The Board further notes that the service treatment records 
appear to be incomplete.  The only service record associated 
with the veteran's claims folder is the separation 
examination report.  In several statements, the veteran 
explained that he was once notified that his service 
treatment records were destroyed by a fire; however, there is 
no indication whether the absence of the records is fire-
related.  Further, during the pendency of this appeal, the 
veteran stated several times that he was waiting to hear 
whether his service treatment records were available.  The 
record reveals that the RO requested the veteran's service 
records in March 1989, wherein it was noted that medical 
records were unavailable.  In addition, with respect to 
another claim before the RO, the veteran's service treatment 
records were requested.  The National Personnel Records 
Center (NPRC) responded that the records were not available.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that in cases where the 
appellant's service medical records are unavailable, through 
no fault of the appellant, there is a "heightened duty" to 
assist the appellant in the development of the case.  See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
recognizes the RO's attempts to obtain the service treatment 
records; however, as the claim is being remanded, the Board 
finds that an additional attempt should be made to locate the 
veteran's service treatment records for his period of active 
service.

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
veteran is afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request VA treatment 
records from of 1957 to the present from 
the Memphis, Tennessee VAMC.  If these 
records are unavailable, it should be 
documented in the claims folder.  

2.  The RO/AMC should contact the NPRC 
and/or any other appropriate agency and 
request copies of the veteran's service 
treatment records and personnel records 
from his period of active duty.  If 
attempts to obtain these records are 
unsuccessful, this should be documented in 
the claims folder and the veteran notified 
accordingly.  

3.  Thereafter, the RO should readjudicate 
the claim of whether new and material 
evidence has been received to reopen the 
claim for service connection for the 
residuals of a right hand injury.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and provided the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

